Exhibit 10.6

TRANSITION SERVICES AGREEMENT

TRANSITION SERVICES AGREEMENT (the “Agreement”) dated as
of                September 21, 2020, between Rank Group Limited, a company
organized under the laws of New Zealand (“Rank”) and Pactiv Evergreen Inc., a
Delaware corporation, (the “Company” or “PEI”). Each Party or any of its
Affiliates providing services hereunder shall be a “Provider,” and each Party or
any of its Affiliates receiving services hereunder shall be a “Recipient.”

PRELIMINARY STATEMENT

A.        Prior to September 21, 2020 (the “Commencement Date”), the Company was
a wholly owned subsidiary of Packaging Finance Limited, a company organized
under the laws of New Zealand (“PFL”) and a wholly owned Affiliate of Rank.

B.        Effective on the Commencement Date, the Company completed an initial
public offering of its shares of common stock and listing on NASDAQ, and will no
longer be a wholly owned subsidiary of PFL, nor a wholly owned Affiliate of
Rank.

C.        In order to facilitate the separation of PEI Group from Rank Group, on
and from the Commencement Date, (i) Rank will provide, or cause its Affiliates
to provide, certain services to the PEI Group, and (ii) PEI will provide, or
cause its Affiliates to provide, certain services to Rank Group, all on the
terms and conditions set forth herein.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions. The following terms shall have the respective
meanings set forth below throughout this Agreement:

“Affiliate” means, with respect to Rank, any member of the Rank Group, and with
respect to PEI, any member of the PEI Group.

“Agreement” has the meaning set forth in the preamble.

“Applicable Rate” means the average of the daily “prime rate” (expressed rate
per annum) published in The Wall Street Journal for each of the days in the
applicable period, plus two percent (2%).

“Business” means the manufacture and distribution of fresh foodservice, food
merchandising products and fresh beverage cartons by the Company and activities
ancillary thereto.

“Business Day” means any day that is not (i) a Saturday, (ii) a Sunday, or
(iii) any other day on which commercial banks are authorized or required by law
to be closed in the City of New York.

“Change” has the meaning set forth in Section 3.1(c).

“Commencement Date” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the preamble.

“Confidential Information” means any information of a Party, its Affiliates,
members, licensors, consultants, service providers, advisors or agents that is
confidential or proprietary, however recorded or preserved, whether written or
oral. Confidential Information includes trade secrets, pricing data, employee
information, customer information, cost information, supplier information,
financial and tax matters, third-party contract terms, inventions, know-how,
processes, methods, models, technical information, schedules, code, ideas,
concepts, data, software and business plans (regardless of whether such
information is identified as confidential).

“Control”, as used with respect to either Party, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Party, whether through the ownership of voting securities,
by contract or otherwise.

“CSI Business” has the meaning set forth in Exhibit A, Section C.2.

“Dispute Negotiations” has the meaning set forth in Section 3.3(b).

“Fees” has the meaning set forth in Section 5.1.

“Force Majeure Event” has the meaning set forth in Section 10.1.

“Governmental Authority” means governmental or quasi-governmental entity of any
nature (including any governmental agency, branch, department, official, or
entity and any court or other tribunal) or (iii) body exercising, or entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature, including any arbitral
tribunal.

“Indemnified Parties” has the meaning set forth in Section 9.1.

“Indemnifying Party” has the meaning set forth in Section 9.1.

“Lake Forest Office” has the meaning set forth in Exhibit B, Section R-D.

“Law” means a law, statute, order, ordinance, rule, regulation, judgment,
injunction, order, or decree.

“Litigation” means any action, cease and desist letter, demand, suit,
arbitration proceeding, administrative or regulatory proceeding, citation,
summons or subpoena of any nature, civil, criminal, regulatory or otherwise, in
law or in equity.

“Losses” means any and all damages, liabilities, losses, obligations, claims of
any kind, interest and expenses (including reasonable fees and expenses of
attorneys).

“Party” means Rank or the Company, as applicable (collectively, the “Parties”).

“PEI” has the meaning set forth in the preamble.

“PEI Group” means PEI or any of its direct or indirect subsidiaries.



--------------------------------------------------------------------------------

“Personnel” means, with respect to any Party, (i) the employees, officers and
directors of such Party or its Affiliates or (ii) agents, accountants,
attorneys, independent contractors and other third parties engaged by such Party
or its Affiliates.

“PFL” has the meaning set forth in the preamble.

“Provider” has the meaning set forth in the preamble.

“Rank” has the meaning set forth in the preamble.

“Rank Group” means Rank, its affiliates and its subsidiaries excluding the PEI
Group.

“Recipient” has the meaning set forth in the preamble.

“Reverse Transition Services” has the meaning set forth in Section 2.1(b).

“Sale and Services Taxes” has the meaning set forth in Section 5.5.

“Security Incident” has the meaning set forth in Section 4.1.

“Security Regulations” means a Party’s and its Affiliates’ system security
policies, procedures and requirements, as amended from time to time.

“Service Coordinator” has the meaning set forth in Section 3.3(a).

“Service Standard” has the meaning set forth in Section 3.1(a).

“Services” means the Transition Services and the Reverse Transition Services,
unless the context requires otherwise.

“Systems” has the meaning set forth in Section 3.5.

“Tax” means any federal, state, local or foreign income, alternative, minimum,
accumulated earnings, personal holding company, franchise, capital stock,
profits, windfall profits, gross receipts, sales, use, value added, transfer,
registration, stamp, premium, excise, customs duties, severance, environmental
(including taxes under section 59A of the Code), real property, personal
property, ad valorem, occupancy, license, occupation, employment, payroll,
social security, disability, unemployment, workers’ compensation, withholding,
estimated or other similar tax, duty, fee, assessment or other governmental
charge or deficiencies thereof (including all interest and penalties thereon and
additions thereto).

“Terminating Party” has the meaning set forth in Section 6.3.

“Term” has the meaning set forth in Section 6.1.

“Termination Date” has the meaning set forth in Section 6.1.

“Transition Services” has the meaning set forth in Section 2.1(a).

“TSA Records” has the meaning set forth in Section 7.1(a).



--------------------------------------------------------------------------------

ARTICLE II

SERVICES AND INTERNAL CONTROLS

Section 2.1    Services.

(a)        In accordance with the terms and conditions of this Agreement, and
upon the request of PEI, Rank shall provide, or shall cause its Affiliates or,
subject to Section 2.2, third parties to provide, to the PEI Group (in
connection with the conduct of the Business) (as applicable), the services
described on Exhibit A hereto (the “Transition Services”) during the applicable
Term of any such Service. Notwithstanding the content of Exhibit A, Rank agrees
to consider in good faith any reasonable request by the Company for access to
any additional service that is necessary for the operation of the Business, at
fees to be agreed upon after good faith negotiation between the Parties. Rank
will not be in breach of this Agreement if it declines to provide a requested
additional service for any good faith reason, including the failure of the
Parties to agree to the scope, term, and fee for the additional service. Any
such additional services so provided by Rank shall constitute Services hereunder
and be subject in all respects to the provisions of this Agreement as if fully
set forth on Exhibit A as of the date hereof.

(b)        In accordance with the terms and conditions of this Agreement, the
Company shall, upon the request of Rank, provide, or shall cause its Affiliates
or, subject to Section 2.2, third parties to provide, to Rank or one or more of
its Affiliates, the services described on Exhibit B hereto (the “Reverse
Transition Services”) during the applicable Term of any such Service.
Notwithstanding the content of Exhibit B, PEI agrees to consider in good faith
any reasonable request by Rank for access to any additional service that is
necessary for the operation of its business, at fees to be agreed upon after
good faith negotiation between the Parties. PEI will not be in breach of this
Agreement if it declines to provide a requested additional service for any good
faith reason, including the failure of the Parties to agree to the scope, term,
and fee for the additional service. Any such additional services so provided by
PEI shall constitute Services hereunder and be subject in all respects to the
provisions of this Agreement as if fully set forth on Exhibit B as of the date
hereof.

Section 2.2    Performance by Affiliates or Subcontractors.    Either Party may,
in its sole discretion, engage, or cause one of its Affiliates to engage, one or
more parties (including other third parties or Affiliates) to provide some or
all of the Services; provided, (i) such Party is using such Affiliate or third
party to perform the same Services for itself and its Affiliates (to the extent
applicable), (ii) such arrangement would not increase the cost to the Recipient
for such Services, and (iii) if such third party is not already engaged with
respect to such Service as of the date hereof, the Provider shall obtain the
prior written consent of the Recipient (not to be unreasonably withheld). The
Provider shall (x) be responsible for the performance or non-performance of any
such parties and (y) in all cases remain responsible for ensuring that
obligations with respect to the standards of Services set forth in Article III
of this Agreement are satisfied with respect to any Services provided by such
Affiliate or third party.

Section 2.3    Scope of Services. Other than as expressly set forth on Exhibit
A, Exhibit B, Section 2.1, or as agreed by the Parties in writing, in no event
shall the Provider be obligated to provide any Service to the Recipient for any
purpose other than to facilitate, on a transitional basis, the Recipient’s
ability to conduct business as it was conducted immediately preceding the date
hereof.



--------------------------------------------------------------------------------

Section 2.4    Internal Controls and Procedures. In addition to the requirements
of Article III and Article VII herein, with respect to the Services provided by
Rank and its Affiliates providing Services hereunder, certain of the Services
may involve processes that directly or indirectly support financial information
that the Company includes within its consolidated financial reports. The Company
has an obligation to ensure that it has internal controls over financial
reporting and must also ensure that its external auditors can complete their
necessary evaluation of the Company’s internal controls over financial reporting
in accordance with applicable auditing standards. The Company and Rank and such
Affiliates shall use reasonable commercial efforts to agree (i) what key
controls over financial reporting will be performed by Rank and such Affiliates
within the processes that directly or indirectly support financial information
that the Company includes within its consolidated financial reports; (ii) the
frequency as to the performance of the agreed key controls; and (iii) the form
of documentation required to evidence the effective performance of the agreed
key controls. Rank and its Affiliates will perform the agreed key controls and
evidence such performance in the agreed format. The Company shall have the
right, in a manner to avoid unreasonable interruption to Rank’s or its
Affiliates’ business, to (1) evaluate the effectiveness of the key controls; and
(2) upon at least thirty (30) days’ written notice to Rank, perform (through its
external auditor) audit procedures over Rank’s internal controls and procedures
for the Services provided under this Agreement; provided that such right to
audit shall exist solely to the extent reasonably required by the Company’s
external auditors. The Company shall pay or reimburse all of Rank’s expenses and
costs arising from such audit. The performance of the agreed key controls,
preparation of documentation, providing access to the Company or its delegate
and the Company’s auditors will be billed at the agreed rates as set forth on
Exhibit A.

ARTICLE III

SERVICE LEVELS; SERVICE COORDINATORS; TSA COMMITTEE

Section 3.1    Quality of Services.

(a)        A Provider shall perform the Services (i) at a level of quality
substantially similar in all material respects to that at which such Services
were performed or enjoyed during the twelve (12) month period prior to the date
hereof and (ii) in accordance with applicable Law (collectively, (i) and (ii),
the “Service Standard”). Subject to Section 3.1(c), internal controls of a
Provider and its Affiliates with respect to the Service Standard shall remain
materially the same in effect throughout the term of this Agreement. Each Party
acknowledges that the other Party and its Affiliates are not professional
service providers of the Services.

(b)        In the event of any material failure of a Provider to perform the
Services, as applicable, in accordance with the Service Standards, the Recipient
shall provide the Provider with written notice of such material failure, and the
Provider will use commercially reasonable efforts to remedy such failure as soon
as reasonably possible and in the same manner that the Provider would remedy
such a failure for its other businesses undergoing such a material failure.

(c)        A Provider may, from time to time: (i) reasonably supplement, modify,
upgrade, substitute or otherwise alter (“Change”) any Service in a manner
consistent with Changes made with respect to similar services provided by a
Provider on its own behalf or to its Affiliates, including taking any physical
or information security measures with respect to such Service, in a manner that
does not (x) adversely affect in any material respect the quality or
availability of such Service or (y) materially increase



--------------------------------------------------------------------------------

the fees payable in connection with such Changed Service; provided that to the
extent that any such Change is reasonably likely to modify, substitute or
otherwise alter the receipt or use of such Service, a Provider shall provide the
Recipient with reasonable advance written notice of the implementation of the
Change to the extent practicable under the circumstances; provided, further,
that the Service Standard shall continue to apply to such Service following any
Change. If a Change is required by applicable Law or is in response to a
threatened Security Incident, a Provider may make any and all changes to the
Service necessary to comply with applicable Law and any changes thereto or to
respond to such threatened Security Incident in a manner consistent with
responses made by a Provider on its own behalf or in respect of its Affiliates;
provided that a Provider shall provide the Recipient such reasonable advance
written notice of the implementation of any such Change as may be practicable
under the circumstances; and (ii) with reasonable advance written notice to the
Recipient, temporarily suspend the provision of a Service as necessary to
conduct Systems maintenance or patching without such suspension constituting a
breach of the Service Standard.

(d)        A Provider need not provide any Service if it is not permitted to do
so by applicable Law. To the extent that any Service is not permitted pursuant
to applicable Law, the Parties will cooperate in good faith to enter into
arrangements reasonably acceptable to each of the Parties under which the
Recipient would obtain the benefit of such Service to the same extent (or as
nearly as practicable) as if such Service were permitted by applicable Law.

Section 3.2    Policies. Each Party shall, and shall cause any of its Affiliates
or third parties providing or receiving Services (as the case may be) to, follow
the reasonable policies, procedures and practices of the other Party and its
Affiliates applicable to the Services that are known or made known to such
Party. A failure of a Recipient to act in accordance with this Section 3.2 that
prevents a Provider from providing a Service hereunder shall, upon reasonable
advance written notice to the Recipient (where practicable), relieve the
Provider of its obligations under the Service until such time as the failure has
been cured.

Section 3.3    Service Coordinators and Dispute Resolution.

(a)    The Parties shall each nominate a representative to act as the primary
contact person with respect to the performance of the Services (each, a “Service
Coordinator”). Unless otherwise agreed upon by the Parties, the Parties shall
direct all initial communications relating to this Agreement and the Services to
the Service Coordinators. The initial Service Coordinators for the Parties,
including their contact information, are set forth on Exhibit C. Either Party
may replace its Service Coordinator at any time by providing notice and contact
information for the newly designated Service Coordinator in accordance with
Section 10.5. The Service Coordinators shall oversee the implementation and
ongoing operation of this Agreement. The Parties shall ensure that their
respective Service Coordinators shall meet in person or telephonically at such
times as are reasonably requested by Rank or the Company to review and discuss
the status of, and any issues arising in connection with, the Services or this
Agreement.

(b)    In the event a dispute arises between the Parties under this Agreement,
telephonic negotiations shall be conducted between the Parties’ respective
Service Coordinators within ten (10) days following a written request from any
Party (“Dispute Negotiations”). If the Service Coordinators are unable to
resolve the dispute within ten



--------------------------------------------------------------------------------

(10) days after the Parties have commenced Dispute Negotiations, then either
Rank or the Company, by written request to the other Party, may request that
such dispute be referred for resolution to the respective presidents (or similar
position) of the divisions implicated by the matter for the Parties, or more
senior executive of a Party if such Party so designates, which presidents (or
other executives) will have fifteen (15) days to resolve such dispute. If the
presidents of the relevant divisions (or other executives) for each Party do not
agree to a resolution of such dispute within fifteen (15) days after the
reference of the matter to them, or if the dispute is not otherwise resolved in
a friendly manner as set forth in this Section 3.3, then any unresolved dispute
may be resolved pursuant to Section 10.8.

Section 3.4        Limitation of Services Provided. Except to the extent
required to meet the Service Standards, in providing the Services, the Parties
are not obligated to: (i) hire any additional employees; (ii) maintain the
employment of any specific employee; (iii) purchase, lease or license any
additional equipment or software; or (iv) make any capital investment to provide
or continue providing the Services. The Parties have no responsibility to verify
the correctness of any information given to them on behalf of the other Party
for the purposes of providing the Services.

Section 3.5        Third Party Licenses and Consents. The Parties will cooperate
and assist each other, and use commercially reasonable efforts, to obtain, or
direct its Affiliates to obtain, any third party consents required under the
terms of any agreement between a Party or any of its Affiliates, on the one
hand, and a third party, on the other hand, in order for a Party or its
Affiliates to provide the Services during the Term. Notwithstanding the
foregoing, if the provision of any Service as contemplated by this Agreement
requires the consent, license or approval of any third party not previously
obtained, the Parties shall use commercially reasonable efforts, to obtain as
promptly as possible after the Commencement Date, any third party consents,
permits, licenses and approvals required under the terms of any third party
agreement in order for the Provider to provide the Services hereunder. The cost
of obtaining any consent, permit, license or approval with respect to any
Service shall be borne by the Recipient of the relevant Services. If any such
consent, permit, license or approval is not obtained, the Parties will cooperate
in good faith to enter into reasonably acceptable arrangements under which the
Recipient would obtain the benefit of such Service to the same extent (or as
nearly as practicable) as if such consent were obtained (at the Recipient’s
cost), and each Party will continue to use commercially reasonable efforts to
obtain any such required consent or amendment. The Parties acknowledge that it
may not be practical to try to anticipate and identify every possible legal,
regulatory, and logistical impediment to the provision of Services hereunder.
Accordingly, each Party will promptly notify the other Party if it reasonably
determines that there is a legal, regulatory, or logistical impediment to the
provision of any Service, and the Parties shall each use commercially reasonable
efforts to overcome such impediments so that the Services may be provided
otherwise in accordance with the terms of this Agreement. All computer systems
or software (“Systems”), data, facilities and other resources owned by a Party,
its Affiliates or third parties used in connection with the provision or receipt
of the Services, as applicable, shall remain the property of such Party, its
Affiliates or third parties.

ARTICLE IV

SECURITY; SYSTEMS

Section 4.1        Security Breaches. If any Party discovers (a) any material
breach of the Security Regulations or of the systems used to provide the
Services or (b) any breach or



--------------------------------------------------------------------------------

threatened breach of the Security Regulations that involves or may reasonably be
expected to involve unauthorized access, disclosure or use of the other Party’s
or its Affiliates’ Confidential Information (each of (a) and (b), a “Security
Incident”), such Party shall, at the cost of the Party responsible for the
Security Incident, (i) promptly (both orally, if practicable, and in any event
in writing) notify the other Party of the Security Incident and (ii) reasonably
cooperate with the other Party (1) to take commercially reasonable measures
necessary to control and contain the security of such Confidential Information,
(2) to remedy any such Security Incident, including using commercially
reasonable efforts to identify and address any root causes for such Security
Incident, (3) to furnish full details of the Security Incident to the other
Party and keep such other Party advised of all material measures taken and other
developments with respect to such Security Incident, (4) in any litigation or
formal action with third parties or in connection with any regulatory,
investigatory or other action of any Governmental Authority and (5) in notifying
the other Party’s or its Affiliates’ customers and Personnel and other persons
of the Security Incident to the extent reasonably requested by the other Party.

Section 4.2        Systems Security.

(a)    If Rank, the Company, their Affiliates or their respective Personnel
receive access to any of Rank’s, the Company’s, or their respective Affiliates’,
as applicable, Systems in connection with the Services, the accessing Party or
its Personnel, as the case may be, shall comply with all of such other Party’s
and its Affiliates’ reasonable Security Regulations known to such accessing
Party or its Personnel or made known to such accessing Party or its Personnel in
writing, and will not tamper with, compromise or circumvent any security,
Security Regulations or audit measures employed by such other Party or its
relevant Affiliate.

(b)    Each Party shall, and shall cause its Affiliates to, as required by
applicable Law, (i) ensure that only those of its Personnel who are specifically
authorized to have access to the Systems of the other Party or its Affiliates
gain such access and (ii) prevent unauthorized access, use, destruction,
alteration or loss of information contained therein, including by notifying its
Personnel regarding the restrictions set forth in this Agreement and
establishing appropriate policies designed to effectively enforce such
restrictions.

(c)    Each Party shall, and shall cause its respective Affiliates to, access
and use only those Systems of the other Party and its Affiliates, and only such
data and information within such Systems, to which they have been granted the
right to access and use. Any Party and its Affiliates shall have the right to
deny the Personnel of the other Party or its Affiliates access to such first
Party’s or its Affiliates’ Systems, after prior written notice and consultation
with the other Party, in the event the Party reasonably believes that such
Personnel pose a security concern.

Section 4.3        Viruses. The Provider and the Recipient shall each use its
commercially reasonable efforts consistent with its past practices to prevent
the introduction or coding of viruses or similar items into the Systems of the
other Party. Without limiting the rights and remedies of any Party hereunder, in
the event a virus or similar item is introduced into the Systems of a Party,
whether or not such introduction is attributable to the other Party (including
such other Party’s failure to perform its obligations under this Agreement), the
other Party shall, as soon as practicable, use its commercially reasonable
efforts to assist such Party in reducing the effects of the virus or similar
item, and if the virus or similar item causes a loss of operational efficiency
or loss of data, upon such Party’s request, work as soon as practicable to
contain and remedy the problem and to restore lost data resulting from the
introduction of such virus or similar item.



--------------------------------------------------------------------------------

Section 4.4        Provider’s Software. Except as authorized by this Agreement
or by the Provider’s express written consent, the Recipient shall not, and shall
cause its Affiliates not to, copy, modify, reverse engineer, decompile or in any
way alter any software of the Provider or any of its Affiliates.

Section 4.5        System Upgrades. No Provider shall be required to purchase,
upgrade, enhance or otherwise modify any Systems used by any Recipient as of the
date hereof in connection with the business of any Party, or to provide any
support or maintenance services for any Systems that have been upgraded,
enhanced or otherwise modified from the Systems that are used in connection with
the business of any Party as of the date hereof.

ARTICLE V

FEES

Section 5.1        Fees. The Recipient shall pay the Provider (i) the fee for
each Service set forth on Exhibit A or Exhibit B, (ii) the Provider’s and its
Affiliates’ reasonable and documented out-of-pocket expenses incurred in
providing the Services, including the third-party fees and expenses that are
charged to the Provider or its Affiliates in connection with provision of the
Services (including any fees and expenses charged by subcontractors permitted to
provide the Services under Section 2.2) but excluding payments made to employees
of the Provider or any of its Affiliates pursuant to Section 5.2, and (iii) any
other fees as agreed to by the Parties in writing (collectively, the “Fees”).

Section 5.2        Responsibility for Wages and Fees. Any employees of the
Provider or any of its Affiliates providing Services to the Recipient or its
Affiliates under this Agreement will remain employees of the Provider or such
Affiliate and shall not be deemed to be employees of the Recipient for any
purpose.    The Provider or such Affiliate shall be solely responsible for the
payment and provision of all wages, bonuses and commissions, employee benefits,
including severance and worker’s compensation, and the withholding and payment
of applicable Taxes relating to such employment.

Section 5.3        Invoices. The Provider shall submit or cause to be submitted
to the Recipient in writing, within 15 days after the end of each month, an
invoice setting forth the Fees for the Services provided to the Recipient or its
Affiliates during such month in reasonable detail, as applicable, due under such
invoice.

Section 5.4        Payment. The Recipient shall pay, or cause to be paid, the
Fees shown on an invoice no later than the last business day of the month the
Recipient received such invoice unless disputed in accordance with Section 5.7.
Any amount not received from the invoiced Party within such period shall bear
interest at the Applicable Rate, from and including the last date of such period
to, but excluding, the date of payment.

Section 5.5        Sales Tax, Etc. The Provider shall be entitled to invoice and
collect from the Recipient any additional amounts required for state, local and
foreign sales Tax, value added Tax, goods and services Tax or similar Tax with
respect to the provision of the Services hereunder, as applicable (“Sale and
Services Taxes”). Notwithstanding the previous sentence, if the Recipient is
exempt from liability for such Sale and Services Taxes, it shall provide the
Provider with a certificate (or other proof) evidencing an exemption from
liability for such Sale



--------------------------------------------------------------------------------

and Services Taxes. The Provider shall be responsible for any losses (including
any deficiency, interest and penalties) imposed as a result of a failure to
timely remit such Sale and Services Taxes to the applicable tax authority to the
extent the Recipient timely remits such Sale and Services Taxes to the Provider,
or the Provider’s failure to do so results from the Provider’s failure to timely
charge or invoice such Sale and Services Taxes. The Recipient shall be entitled
to any refund of any such Sale and Services Taxes paid in excess of liability as
determined at a later date. The Provider shall promptly notify the Recipient of
any deficiency claim or similar notice by a tax authority with respect to Sale
and Services Taxes payable hereunder, and of any pending audit or other
proceeding that could lead to the imposition of Sales and Services Taxes payable
hereunder.

Section 5.6        No Offset. The Recipient shall not withhold any payments due
under this Agreement in order to offset payments due (or to become due) to the
Recipient pursuant to this Agreement unless such withholding is mutually agreed
to by the Parties in writing or is provided for in the final ruling of a court.
Any required adjustment to payments due hereunder will be made as a subsequent
invoice.

Section 5.7        Invoice Disputes. In the event of an invoice dispute, the
disputing Party shall deliver a written statement to the other Party no later
than the date payment is due on the disputed invoice listing all disputed items
and providing a reasonably detailed description of each disputed item. Amounts
not so disputed shall be deemed accepted and shall be paid, notwithstanding
disputes on other items, within the period set forth in Section 5.4. The Parties
shall seek to resolve all such disputes expeditiously and in good faith. The
Provider shall continue performing the Services in accordance with this
Agreement pending resolution of any dispute.

Section 5.8        Audit. At the request of the Recipient, the Provider shall
provide to the Recipient and its Affiliates reasonable access to the Provider’s
applicable Personnel and records with respect to the amount charged in
connection with any Service so that the Recipient may confirm that the
pass-through costs incurred by the Provider or, to the extent such Service is
provided on an hourly basis, information related to hours worked in connection
with such Service are commensurate with the amount charged to the Recipient for
such Service. In the event the Recipient believes that the amount charged to the
Recipient materially exceeds the pass-through costs actually incurred by the
Provider or hours charged in connection with such Service, the Parties shall
review such matter in good faith.

ARTICLE VI

TERM AND TERMINATION

Section 6.1        Term of Services. With respect to each of the Services, the
term thereof will be for a period commencing as of the date hereof, unless a
different date is specified as the commencement date for any applicable Service
on Exhibit A or Exhibit B (either, a “Commencement Date”), and shall continue
until 24 months following the Commencement Date unless (i) such other date as is
specified as the termination date for any applicable Service in this Agreement
or on Exhibit A or Exhibit B, as applicable (the “Term”) or (ii) earlier
terminated pursuant to this Agreement (a “Termination Date”).

Section 6.2        Termination of Services.    Except as agreed by the Parties
in writing or as otherwise stated in the Exhibits, the Company may terminate for
convenience any Transition Service, and Rank may terminate for convenience any
Reverse Transition Service, upon 30 days’ prior written notice of such
termination. Upon termination of any Service pursuant to



--------------------------------------------------------------------------------

this Section 6.2, the Terminating Party’s obligation to pay for such Service
will cease except any sums accrued or due as of the date of such early
termination for Services rendered (which shall include a pro rata portion of any
fees applicable to the current period in which such Services are being performed
if the applicable fee is determined on a period by period basis as set forth on
Exhibit A or Exhibit B, as applicable). The provisions of this Section 6.2 shall
apply mutatis mutandis with respect to any assignment of this Agreement subject
to Section 10.10(b) and the Parties will negotiate in good faith regarding fee
allocations and, if necessary, early termination or partial termination of any
Services.

Section 6.3        Termination of Agreement. This Agreement shall terminate the
earlier of (i) the date when the Termination Date has occurred for all Services,
and (ii) on the date on which the Parties cease to be under common Control. In
addition, this Agreement may be terminated by either Party (the “Terminating
Party”) upon written notice to the other Party (which notice, in case of
material breach, shall specify the basis for such claim for breach), if:

(a)    the other Party or its Affiliates materially breaches this Agreement and
such breach is not cured, to the reasonable satisfaction of the Terminating
Party, within thirty (30) days of written notice thereof, it being understood
that a good-faith dispute over an invoice or Service shall not constitute a
material breach of this Agreement; or

(b)    the other Party files for bankruptcy or similar proceeding, is the
subject of an involuntary filing for bankruptcy or similar proceeding (not
dismissed within sixty (60) days), makes a general assignment of all or
substantially all of its assets for the benefit of creditors, becomes or is
declared insolvent, becomes the subject of any proceedings (not dismissed within
sixty (60) days) related to its liquidation, insolvency, bankruptcy or the
appointment of a trustee or a receiver, takes any corporate action for its
winding up or dissolution, or a court approves reorganization proceedings on
such Party.

Section 6.4        Effect of Termination. Upon any termination or expiration of
this Agreement or any Service provided hereunder, each Party shall, and shall
cause its applicable Affiliates to, as soon as practicable, return to the other
Party any equipment, books, records, files and other property, not including
current or archived copies of computer files, of the other Party, its applicable
Affiliates and their respective third-party service providers that is in the
Party’s or its Affiliates’ possession or control (and, in case of termination of
one or more specific Services, only the equipment, books, records, files and
other property, not including current or archived copies of computer files, that
are used in connection with the provision or receipt solely of such Services and
of no other Services).

Section 6.5        Survival. The following Articles and Sections shall survive
the termination or expiration of this Agreement, including the rights and
obligations of each Party thereunder: Article I; Article V; this Article VI;
Article VII; Article VIII; Article IX; and Article X.

ARTICLE VII

BOOKS AND RECORDS

Section 7.1        TSA Books and Records.

(a)     The Parties shall, and shall cause each of their respective Affiliates
to, take reasonable steps to maintain books and records of all material
transactions



--------------------------------------------------------------------------------

pertaining to, and all data used by it, in the performance of the Services (the
“TSA Records”). The TSA Records shall be maintained (a) in a format
substantially similar to the format such books and records are maintained as of
the date hereof, (b) in accordance with any and all applicable Laws, and (c) in
accordance with the maintaining Party’s business record retention policies.

(b)     Each Party shall make the TSA Records it maintains available to the
other Party and its Affiliates and their respective auditors or other
representatives, and in any event to any Governmental Authority, during normal
business hours on reasonable prior notice (it being understood that TSA Records
that are not stored on a Party’s regular business premises will require
additional time to retrieve), for review, inspection, examination and, at the
reviewing Party’s reasonable expense, reproduction. Access to such TSA Records
shall be exercised by a Party, its Affiliates and their authorized
representatives in a manner that shall not interfere unreasonably with the
normal operations of the Party and any of its Affiliates maintaining the TSA
Records. In connection with such review of TSA Records, and upon reasonable
prior notice, the reviewing Party shall have the right to discuss matters
relating to the TSA Records with the employees of the Party or its Affiliates
who are maintaining the relevant TSA Records and providing the Services, as
applicable, during regular business hours and without undue disruption of the
normal operations of such maintaining and providing Party or its Affiliates.
Neither Party shall have access to any TSA Records, and neither Party shall be
required to provide access or disclose information, when such access or
disclosure would jeopardize any attorney-client privilege or violate any
applicable Law (provided that such Party shall use commercially reasonable
efforts to provide such access or share such information in a manner that would
not jeopardize any such privilege or violate any such Law). Each Party’s rights
under this Section 7.1(b) shall continue for so long as TSA Records are required
to be maintained by the other Party under Section 7.1(a).

Section 7.2        Access to Information; Books and Records.

(a)    On and after the Commencement Date, Rank shall, and shall cause its
Affiliates to, until the 7th anniversary of the Commencement Date, afford to the
Company and its employees and authorized representatives during normal business
hours reasonable access to their books of account, financial and other records
(including accountant’s work papers), information, employees and auditors at the
Company’s expense to the extent necessary or useful for the Company in
connection with any audit, investigation, or dispute or Litigation (other than
any Litigation involving a dispute between the Parties) or any other reasonable
business purpose relating to the Business; provided that any such access by the
Company shall not unreasonably interfere with the conduct of the business of
Rank and its Affiliates.

(b)    After the Commencement Date, the Company shall, and shall cause its
Affiliates to, until the 7th anniversary of the date on which Rank and its
Affiliates own less than 10% of the capital stock in the Company (i) afford to
Rank and its Affiliates and their respective employees and authorized
representatives reasonable access to the Company’s employees and auditors,
(ii) retain all books, records (including accountant’s work papers), and other
information and documents pertaining to the Business, and (iii) afford access to
and make available for inspection and copying by Rank (at Rank’s expense) during
normal business hours, in each case so as not to unreasonably interfere with the
conduct of the Business by the PEI Group,



--------------------------------------------------------------------------------

their books of account, financial and other records (including accountant’s work
papers), and such other information (A) as may be required by any Governmental
Authority, including pursuant to any applicable Law or regulatory request or
prepare to file any Tax related documentation, (B) as may be necessary for Rank
or its Affiliates in connection with their ongoing financial reporting,
accounting or other purpose related to Rank and its Affiliates’ affiliation with
the Company, or (C) as may be necessary for Rank or its Affiliates to perform
their respective obligations pursuant to this Agreement or in connection with
any Litigation (other than any Litigation involving a dispute between the
Parties), in each case subject to compliance with all applicable privacy Laws.

(c)    Notwithstanding anything to the contrary in this Section 7.2, the Party
granting access under Section 7.2(a) or Section 7.2(b) may withhold any document
(or portions thereof) or information (i) that is subject to the terms of a
non-disclosure agreement with a third party (provided that such party shall use
commercially reasonable efforts to share such information in a manner that would
not violate any such obligation), (ii) that may constitute privileged
attorney-client communications or attorney work product and the transfer of
which, or the provision of access to which, as reasonably determined by such
Party’s counsel, constitutes a waiver of any such privilege (provided that such
party shall use commercially reasonable efforts to share such information in a
manner that would not jeopardize any such privilege), or (iii) if the provision
of access to such document (or portion thereof) or information, as determined by
such Party’s counsel, would reasonably be expected to conflict with applicable
Laws.

Section 7.3        Non-Disclosure Agreements. To the extent that any third-party
proprietor of information or software to be disclosed or made available to a
Recipient in connection with performance of the Services requires a specific
form of non-disclosure agreement as a condition of such third party’s consent to
use the same for the benefit of the Recipient or to permit the Recipient access
to such information or software, each Party shall, or shall cause its relevant
Affiliate to, as a condition to the receipt of such portion of the Services,
execute (and shall cause its Personnel to execute, if reasonably required) any
such form.

Section 7.4    Confidential Information.

(a)    Each Party agrees to take the necessary steps to protect any Confidential
Information of the other Party with at least the same degree of care that the
receiving Party uses to protect its own confidential or proprietary information
of like kind, but not less than reasonable care. Neither Party shall use the
other Party’s Confidential Information other than to perform Services pursuant
to this Agreement or pursuant to Section 7.2 herein. The obligation of
confidentiality hereunder shall not apply to information that (i) was already in
the possession of the receiving Party without restriction on its use or
disclosure prior to the receipt of the information from the disclosing Party,
(ii) is or becomes available to the general public through no act or fault of
the receiving Party, (iii) is rightfully disclosed to the receiving Party by a
third party without restriction on its use or disclosure, (iv) is independently
developed by employees and/or consultants of the receiving Party who have not
had access to the



--------------------------------------------------------------------------------

disclosing Party’s Confidential Information, (v) is disclosed to the receiving
Party after the receiving Party properly gave notice to the disclosing Party
that the receiving Party no longer desired to receive any additional
Confidential Information from the disclosing Party, or (vi) is required to be
disclosed pursuant to judicial or governmental decree or order, provided that
the disclosing Party is, where permitted, given prompt written notice of and the
opportunity to defend against disclosure pursuant to such decree or order.

(b)    Upon any termination or expiration of this Agreement, at the written
request of the other Party, each Party shall, and shall cause any of its
Affiliates or third-party vendors used in connection with the provision or
receipt of the Services to, deliver to the other Party (i) all records and data
(including backup tapes, records and related information) received, computed,
developed, processed and stored by it hereunder in a readable format reasonably
acceptable to the other Party, and (ii) all other Confidential Information of
such other Party, but excluding, in each case, (1) any information stored
electronically in a back-up file pursuant to the receiving Party’s customary
electronic back-up practices which may be retained by such Party solely for
archival purposes and subject to the continuing confidentiality obligations set
forth herein, and (2) any information obtained pursuant to Section 7.2 herein;
provided that, in lieu of delivering all of the foregoing to the other Party,
the relevant delivering Party may confirm in writing that it has destroyed, or
has caused Rank or the Company, as the case may be, to destroy, all of the
foregoing.

ARTICLE VIII

INTELLECTUAL PROPERTY

Section 8.1        Ownership of Intellectual Property. Any intellectual property
owned by a Party, its Affiliates or third-party vendors and used in connection
with the provision or receipt of the Services, as applicable, shall remain the
property of such Party, its Affiliates, or third-party vendors.

ARTICLE IX

REMEDIES

Section 9.1        Indemnification. Subject to the limitations set forth in this
Article IX, each Party (the “Indemnifying Party”) agrees to indemnify, defend
and hold harmless the other Party and its Affiliates and its and their
respective directors, officers, employees, agents, representatives, successors
and permitted assigns (collectively, the “Indemnified Parties”) from and against
all Losses imposed upon or incurred by an Indemnified Party to the extent
arising out of or resulting from the Indemnifying Party’s or its Affiliates’
material breach of this Agreement, except to the extent that such Losses are
primarily caused by the Indemnified Party.

Section 9.2        Exclusive Remedy. The indemnities provided for in Section 9.1
shall be the sole and exclusive monetary remedy of the Parties hereto and their
Affiliates and their respective officers, directors, employees, agents,
representatives, successors and permitted assigns for any breach of or
inaccuracy in any representation or warranty, or any breach, nonfulfillment or
default in the performance of any of the covenants or agreements contained in
this Agreement, and the Parties shall not be entitled to a rescission of this
Agreement or to any further indemnification rights or claims of any nature
whatsoever in respect thereof (including any common law rights of contribution),
all of which the Parties hereto hereby waive.

Section 9.3        Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
(A) NO PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, WITH RESPECT TO THE MATERIALS AND



--------------------------------------------------------------------------------

SERVICES, AS APPLICABLE, PROVIDED HEREUNDER, AND ALL SUCH MATERIALS AND
SERVICES, AS APPLICABLE, ARE PROVIDED ON AN “AS IS” BASIS AND (B) EACH PARTY
DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR
PURPOSE.

Section 9.4        Limitations.

(a)    IN NO EVENT SHALL ANY PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR LOST PROFITS
OR LOST REVENUES THAT THE OTHER PARTY MAY INCUR BY REASON OF ITS HAVING ENTERED
INTO OR RELIED UPON THIS AGREEMENT, OR IN CONNECTION WITH ANY OF THE SERVICES
PROVIDED HEREUNDER OR THE FAILURE THEREOF, REGARDLESS OF THE FORM OF ACTION IN
WHICH SUCH DAMAGES ARE ASSERTED, WHETHER IN CONTRACT OR TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, EVEN IF ADVISED OF THE POSSIBILITY OF THE SAME OTHER
THAN TO THE EXTENT AWARDED IN A THIRD PARTY CLAIM.

(b)    EXCEPT WITH RESPECT TO A MATERIAL BREACH CONSTITUTING WILLFUL MISCONDUCT
BY A PROVIDER, REPEAT PERFORMANCE OF A SERVICE BY THE PROVIDER OR REFUND OF THE
FEES PAID FOR A SERVICE SHALL BE THE SOLE AND EXCLUSIVE REMEDY FOR BREACH OF THE
SERVICES STANDARD FOR SUCH SERVICE.

(c)    IN NO EVENT SHALL A PARTY’S LIABILITY IN RELATION TO SERVICES PROVIDED
UNDER THIS AGREEMENT EXCEED THE FEES PAID TO IT UNDER THIS AGREEMENT FOR THE
SPECIFIC SERVICE THAT RESULTED IN THE LOSS.

Section 9.5        Insurance. Each Party shall obtain and maintain, for the Term
(i) commercial general liability insurance with a single combined liability
limit of at least $5,000,000 per occurrence, (ii) workers
compensation/employer’s liability insurance with a liability limit of at least
$1,000,000 per occurrence or, if greater, the statutory minimum, and (iii) “all
risk” property insurance on a replacement cost basis adequate to cover all
assets and business interruption Losses that a Party may suffer in connection
with or arising out of this Agreement, subject to policy limits and, in the case
of the policies described in clause (i) above, naming the other Party as an
additional insured thereunder. Upon request, each Party shall provide the other
Party a certificate of insurance as proof of insurance coverage.

ARTICLE X

MISCELLANEOUS

Section 10.1        Force Majeure. In the event that a Party is wholly or
partially prevented from, or delayed in, providing one or more Services, or one
or more Services are interrupted or suspended, by reason of events beyond its
reasonable control, which by their nature were not foreseen, or, if it was
foreseen, was not reasonably avoidable, including acts of God, act of
Governmental Authority, act of the public enemy or due to fire, explosion,
accident, floods, embargoes, epidemics, pandemics, war, acts of terrorism,
nuclear disaster, civil unrest or riots, civil commotion, insurrection, severe
or adverse weather conditions, lack of or shortage of



--------------------------------------------------------------------------------

adequate electrical power, malfunctions of equipment or software (each, a “Force
Majeure Event”), such Party shall promptly give notice of any such Force Majeure
Event to the other Party and shall indicate in such notice the effect of such
event on its ability to perform hereunder and the anticipated duration of such
event. The Party whose performance is affected by the Force Majeure Event shall
not be obligated to deliver or cause to be delivered the affected Services
during such period, and the applicable Party shall not be obligated to pay
during such period for any affected Services not delivered. For the duration of
a Force Majeure Event, the Party whose performance is affected by the Force
Majeure Event shall, and shall cause its relevant Affiliates to, minimize to the
extent practicable the effect of the Force Majeure Event on its obligations
hereunder and use commercially reasonable efforts to avoid or remove such Force
Majeure Event and to resume delivery of the affected Services with the least
delay practicable.

Section 10.2        Authority. A Provider shall not be permitted to bind a
Recipient or any of its Affiliates or enter into any agreements (oral or
written), contracts, leases, licenses or other documents (including the signing
of checks, notes, bills of exchange or any other document, or accessing any
funds from any bank accounts of a Recipient or any of its Affiliates) on behalf
of a Recipient or any of its Affiliates except with the express prior written
consent of the Recipient, which consent may be given from time to time as the
need arises and for such limited purposes as expressed therein.

Section 10.3        Specific Performance. The Parties shall be entitled to seek
an injunction to prevent actual or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which they are entitled at law or in equity. For
the avoidance of doubt, nothing contained herein shall prevent a Party from
seeking damages (to the extent permitted herein) in the event that specific
performance is not available.

Section 10.4        Status of Parties. This Agreement is not intended to create,
nor will it be deemed or construed to create, any relationship between the Rank
Group, on the one hand, and the PEI Group, on the other hand, other than that of
independent entities contracting with each other solely for the purpose of
effecting the provisions of this Agreement. Neither the Rank Group, on the one
hand, nor the PEI Group, on the other hand, shall be construed to be the agent
of the other.

Section 10.5        Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given by delivery in
person, via email (followed by overnight courier), or by registered or certified
mail (postage prepaid, return receipt requested) to the other Party hereto as
follows:

if to the Company,

 

Pactiv Evergreen Inc.

  

1900 W. Field Court

  

Lake Forest, IL 60045

  

Attention:            Steven Karl, General Counsel

Email:                   Skarl@pactiv.com



--------------------------------------------------------------------------------

if to Rank,

 

Rank Group Limited

  

Level Nine 148 Quay Street

  

P.O. Box 3515

  

Auckland, New Zealand

  

Attention:            Helen Golding

Email:                   Helen.Golding@rankgroup.co.nz

or such other address or email as such Party may hereafter specify for the
purpose by notice to the other Party hereto. All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a Business Day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
to have been received on the next succeeding Business Day in the place of
receipt. Notwithstanding the foregoing, normal business communications with
respect to the Services may be given by the Parties by whatever means are usual
and appropriate for such types of communications.

Section 10.6    Entire Agreement. This Agreement, including all Exhibits,
constitute the sole and entire agreement and supersede all prior agreements,
understandings and representations, both written and oral, between the Parties
with respect to the subject matter hereof.

Section 10.7    Waivers and Amendments; Non-Contractual Remedies; Preservation
of Remedies. No amendment, modification or discharge of this Agreement, and no
waiver hereunder, shall be valid or binding unless set forth in writing and duly
executed by the Party against whom enforcement of the amendment, modification,
discharge or waiver is sought. Any such waiver shall constitute a waiver only
with respect to the specific matter described in such writing and shall in no
way impair the rights of the Party granting such waiver in any other respect or
at any other time. Neither the waiver by any of the Parties hereto of a breach
of or a default under any of the provisions of this Agreement, nor the failure
by any of the Parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall be construed as a waiver of any other breach or default of a similar
nature, or as a waiver of any of such provisions, rights or privileges
hereunder. The rights and remedies herein provided are cumulative and none is
exclusive of any other, or of any rights or remedies that any Party may
otherwise have at law or in equity.

Section 10.8    Governing Law, etc.

(a)    This Agreement shall be governed in all respects, including as to
validity, interpretation and effect, by the Laws of the State of Illinois,
without giving effect to its principles or rules of conflict of laws, to the
extent such principles or rules are not mandatorily applicable by statute and
would permit or require the application of the Laws of another jurisdiction.
Each of the Parties hereto submits to the jurisdiction of any state or federal
court sitting in Lake County, Illinois, in any action or proceeding arising out
of or relating to this Agreement, agrees to bring all claims under any theory of
liability in respect of such action or proceeding exclusively in any such court
and agrees not to bring any action or proceeding arising out of or relating to
this Agreement in any other court. Each of the Parties hereto waives any defense
of inconvenient forum to the maintenance of any action or proceeding so brought
and waives any bond, surety or other security that might be required of any
other party with respect thereto. Each Party hereto agrees that service of
summons and complaint



--------------------------------------------------------------------------------

or any other process that might be served in any action or proceeding may be
made on such Party by sending or delivering a copy of the process to the Party
to be served at the address of the Party and in the manner provided for the
giving of notices in Section 10.5. Nothing in this Section 10.8, however, shall
affect the right of any Party to serve legal process in any other manner
permitted by Law. Each Party hereto agrees that a final, non-appealable judgment
in any action or proceeding so brought shall be conclusive and may be enforced
by suit on the judgment or in any other manner provided by Law.

(b)    The Parties each hereby waive, to the fullest extent permitted by Law,
any right to trial by jury of any claim, demand, action, or cause of action
(i) arising under this Agreement or (ii) in any way connected with or related or
incidental to the dealings of the Parties hereto in respect of this Agreement or
any of the transactions related hereto, in each case whether now existing or
hereafter arising, and whether in contract, tort, equity, or otherwise. The
Parties to this Agreement each hereby agree and consent that any such claim,
demand, action, or cause of action shall be decided by court trial without a
jury and that the parties to this Agreement may file an original counterpart of
a copy of this Agreement with any court as written evidence of the consent of
the Parties hereto to the waiver of their right to trial by jury.

Section 10.9    Further Assurances. Each Party covenants and agrees that,
without any additional consideration, it shall execute and deliver, or shall
cause its Affiliates to execute and deliver, such documents and other papers and
shall take, or shall cause its Affiliates to take, such further actions as may
be reasonably required to carry out the provisions of this Agreement and give
effect to the transactions contemplated by this Agreement.

Section 10.10    Assignment. No Party may assign this Agreement, or any of its
rights or obligations under this Agreement (whether by operation of Law or
otherwise), without the prior written consent of the other Party (not to be
unreasonably withheld or delayed); provided, that notwithstanding the foregoing,
any Party may assign any or all of its rights or obligations under this
Agreement without requiring the consent of the other Party if the Agreement is
assigned to: (a) its Affiliates, (b) a purchaser of: (i) one or more of its
Affiliates that is a Provider or Recipient under this Agreement; (ii) all or
substantially all of the business or assets of one or more of its Affiliates
that is a Provider or Recipient under this Agreement; or (iii) all or
substantially all of such Party’s business or assets, or (c) its financing
sources solely for collateral purposes, in each case so long as the assignee
agrees to be bound by the terms of this Agreement. Any permitted assignment
shall be binding upon and inure to the benefit of the Parties and their
respective heirs, successors and permitted assigns. Any attempted assignment of
this Agreement, or the rights or obligations herein, not in accordance with the
terms of this Section 10.10 shall be void.

Section 10.11    Severability. If any term or other provision of this Agreement
is determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, all other provisions of this Agreement shall remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon any such determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.



--------------------------------------------------------------------------------

Section 10.12    Interpretation.

(a)    The Parties acknowledge and agree that, except as specifically provided
herein, they may pursue judicial remedies at law or equity in the event of a
dispute with respect to the interpretation or construction of this Agreement.

(b)    This Agreement shall be interpreted and enforced in accordance with the
provisions hereof without the aid of any canon, custom or rule of law requiring
or suggesting constitution against the Party causing the drafting of the
provision in question.

Section 10.13    No Third-Party Beneficiaries. Other than the rights granted to
the Indemnified Parties under Section 9.1, nothing in this Agreement is intended
or shall be construed to give any person, other than the Parties hereto, their
successors and permitted novates, transferees and assigns, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

Section 10.14    Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement via email shall be effective
as delivery of a manually executed counterpart to this Agreement.

Section 10.15    Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 10.16    Order of Precedence. In the event of any conflict between the
provisions of any Exhibit and the other provisions of this Agreement, the other
provisions of this Agreement shall govern, except to the extent that the
relevant provision of the Exhibit expressly identifies the provision of this
Agreement it supersedes and expressly indicates that such provision is being
superseded or this Agreement expressly indicates that the Exhibit governs.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

Rank Group Limited By: /s/ Helen Golding                             Name: Helen
Golding Title: Director Pactiv Evergreen Inc. By: /s/ John
McGrath                             Name: John McGrath Title: Director



--------------------------------------------------------------------------------

EXHIBIT A

Transition Services

Section A: Financial, Tax and IT Services

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

A.1    Financial Services – Reporting and Consultancy Services   

Provision of assistance to prepare and review interim and/or annual PEI filings
associated with financial reporting obligations, including but not limited to:

 

•  consultation / evaluation / documentation of specific accounting matters;

 

•  consultation / evaluation / assistance in the preparation of any component of
the interim or annual filing;

 

•  consultation / preparation / review of documentation accompanying interim or
annual financial statements, including but not limited to management discussion
and analysis, covenant computations, CFO accounting paper, earnings call slides;

 

•  consultation / assistance in relation to documentation or testing of internal
controls over financial reporting, including the overall project to ensure that
PEI is SOX 404 ready; and

 

•  consultation / assistance to respond to matters raised by external auditors.

   12 months from the Commencement Date   

Direct reports to Rank’s CFO:

$400 per person / per hour

 

Indirect reports to Rank’s CFO:

$200 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

A.2    Financial Services – Insurance Administration Handover Services   

Reasonable provision of insurance administration handover services, including:

 

•  assistance with the completion of policy applications and the gathering of
underwriting data for policy renewals in the years 2021 and 2022;

 

•  assistance with policy placement for the 2021 and 2022 policy years as part
of the Rank global program;

 

•  assistance with the appointment of brokerage services;

 

•  assistance with transitioning the management of third party risk consulting
vendors;

 

•  assistance with transitioning insurance management and placements; and

 

•  assistance with claims management, if required.

   12 months from the Commencement Date   

$400 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

      Any costs for engaging external resources, including Aon services (which
are separately charged in their annual fee), will be passed through to PEI.   
   A.3    Financial Services – SOX Compliance    In connection with PEI’s
obligation to comply with the Sarbanes-Oxley Act of 2002, provision of
reasonable support and performance of key controls related to financial
reporting as agreed between the Parties.    12 months from the Commencement Date
  

$200 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

A.4    Banking and Financing related Services    Provision of advice in
connection with financing transactions involving PEI or the PEI Group including
strategic, legal, financial and other support services required to assist with
the implementation of or compliance with any such financing transaction.    12
months from the Commencement Date   

Direct reports to Rank’s CFO or Group Legal Counsel: $400 per person / per hour

 

Others: $200 per person / per hour

 

Plus pass-through of actual third-party costs

A.5    Tax Services –Consulting Services   

Provision of:

 

•  tax handover services, including information relating to PEI’s historical tax
profile, ad-hoc planning and cash repatriation,

 

•  training of PEI staff,

 

•  documentation for all relevant processes, and

 

•  general tax consulting processes.

   12 months from the Commencement Date   

$400 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

A.6    IT Handover Services    Provision of IT governance handover services   
12 months from the Commencement Date   

$400 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

Section B: HR Services

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

B.1   

General HR –

Administrative Services

   Provision of general administrative transition support to share information
and answer questions regarding current practices.    12 months from the
Commencement Date   

$400 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

B.2   

General HR –

Relationship Support Services

   Provision of relationship support services to the PEI payroll and benefits
personnel relating to PEI’s establishment of separate instances of ADP and
Empyrean, and separation of key vendor relationships including ADP, Empyrean,
Lockton, and others as required.    12 months from the Commencement Date   

$400 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

B.3    General HR – Compensation Management Support Services   

Provision of assistance:

 

•  to review salary ranges (U.S. and international) for standard Reynolds Group
grades

 

•  with merit review budget planning

 

•  in relation to executive compensation matters, as required.

   12 months from the Commencement Date   

$400 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

Section C: M&A Transaction, Executive and Legal Support Services

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

C.1    M&A Transaction Support Services    Provision of M&A transaction-related
support services including by members of the Rank M&A and/or Legal teams, with
respect to acquisitions by, and disposals of certain entities and/or businesses
within, the PEI Group.    24 months from the Commencement Date   

Direct reports to Rank’s Head of M&A, CFO or Group Legal Counsel:

$400 per person / per hour



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

           

All others: $200 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

C.2    Executive Services – CSI Business    Provision of executive services to
the Closure Systems International business (“CSI Business”) by a member of
Rank’s executive team with respect to the management supervision and handover of
operations and management of the CSI Business.    3 months from the Commencement
Date    Nil C.3    Legal Support Services    Provision of legal and related
support services with respect to (i) all legal matters (if any) being handled by
Rank and its Affiliates prior to the Commencement Date, and (ii) ongoing advice
and assistance to the General Counsel in relation to the Company’s compliance
obligations, including but not limited to corporate governance, SEC and
applicable listing rule obligations and the Company’s financing arrangements.   
12 months from the Commencement Date   

$400 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

Section D: Corporate Secretarial Services

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

D.1    General Services – Corporate Secretarial   

Provision of corporate secretarial duties and government filing assistance.

 

Prior to the end of the Corporate Secretarial Service Term, PEI will have the
option to acquire a separate version of Diligent Entities for the Company’s
entities at PEI’s cost.

 

In the event PEI decides to acquire its own version of Diligent Entities, once
the Company’s entity information has been copied by Diligent Entities to a new
separate PEI version of Diligent Entities, the relevant Company entity
information contained in PEI’s new version of Diligent Entities must be reviewed
and sanitized by the corporate secretarial team at PEI’s cost.

   12 months from the Commencement Date   

$190 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

D.2    Corporate Secretarial Services – Entity Migrations    Provision of
corporate secretarial services associated with the intended migration of certain
New Zealand shareholder entities to Delaware, including the required filing and
registration of migration-related documents, and the updating of corporate
records.    12 months from the Commencement Date   

$190 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

Section E: Treasury Services

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

E.1    General Services – Treasury    Provision of general treasury services and
support.    12 months from the Commencement Date   

$400 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

EXHIBIT B

Reverse Transition Services

Section R-A: Legal Support Services

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

R-A.1    Legal and Administrative Support Services    At the request of members
of Rank’s executive team, provision of legal and administrative related support
services by members of PEI’s legal and administrative team with respect to legal
matters relating to Rank and its affiliates from time to time.    12 months from
the Commencement Date   

The Senior member of PEI’s corporate transition Legal Team

$800 per person/ per hour

 

Other members of PEI’s corporate transition Legal Team:$200 per person / per
hour



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

           

Administrative Support:

$50 per person/ per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

Section R-B: HR Services

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

R-B.1    Health and Welfare Benefits Services   

PEI to maintain or replicate, adopt, and become the plan sponsor for the same
plans currently maintained for the benefit of Rank Group North America Inc.
employees, with current vendors. Examples may include some or all of the
following, as applicable:

 

•  Pharmacy – Express Scripts

 

•  EAP (US) – CompPsych

 

•  H&W Administration – Empyrean

 

•  Lockton Benefits Consulting

 

•  Cigna

 

•  BCBS IL

 

•  IPhA

 

•  Livongo

 

•  MD Live

 

•  Voya

 

•  VSP

 

•  Delta Dental

 

PEI will support vendor changes by providing employee data as needed, attending
meetings, and transition vendor relationships to Rank’s benefit resources. Rank
will be responsible for transition communication, transition projects and data
feeds required in order to provide the health and welfare benefits services.

   Until 31 December, 2020   

$125 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

     

Transition: PEI will assist Rank by providing current plan and election
information for Rank’s negotiation and implementation of new contracts with
benefits providers to enable Rank to create a benefits regime post termination
of the current benefits arrangements. Rank will be responsible for
implementation of new processes at existing vendors and any new vendor
relationships.

 

Tax Filings:

Health and Welfare: PEI (or its applicable vendor) will prepare and file
government and other tax filings associated with the health and welfare benefits
beginning with plan year 2020; provided that the preparation of 2020 tax filings
shall be at Rank’s expense.

 

Carrier Remittance: PEI will facilitate transition of vendor invoices of claims,
administration fees and premiums for insured benefit coverages to Rank.

 

General Plan and Vendor Administration. PEI will continue to provide general
plan and vendor administration services for the health and welfare benefits
plans listed above and COBRA administration.

 

Other plan year filings (1095 reporting, P-CORI tax filings, etc): PEI will be
responsible for filings beginning with the 2020 plan year. Rank will assist PEI
in creating a calendar for such reports and in obtaining the appropriate forms.

 

Rank shall be responsible for invoices, funding and any other financial
transactions with the vendors. PEI will provide training and support to the key
stakeholders on how the processes are handled currently.

      R-B.2    Retirement Plan Services    PEI will allow eligible Rank Group
North America Inc. employees to participate in the Reynolds Services Inc.
Non-qualified Deferred Compensation Plan until such time as the extent of common
shareholding of the two companies no longer permits this to occur, whereupon PEI
will support vendor changes by providing employee data as needed, attending
meetings, and transition vendor relationships to any replacement plan. Rank will
at that time be responsible for transition communication, transition projects
and data feeds required in order to provide the retirement plan services.   
Until 31 December, 2021   

$125 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

      PEI will provide administrative support as required to support Rank
employee participation in the Reynolds Services Inc. Nonqualified Deferred
Compensation Plan during the applicable period.       R-B.3    HR Subject Matter
Experts   

Provision of HR Ancillary Services by RGHI Director (Benefits) or HR/Benefits
Analyst which fall outside the scope of Health and Welfare Benefits Services
outlined above at R-B.1.

 

PEI will assist with those transitions and agreement transitions and provide
support for meetings to share information and answer any questions with current
or potential vendors regarding current processes. Transition of responsibility
to Rank for each vendor.

   Until 31 December, 2020   

$125 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

R-B.4    Ancillary HR Services    Provision of ADP application and
administration support services.    Until December 31, 2020   

$100 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

Section R-C: IT Services

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

R-C.1    Email filtering    Scanning and filtering of emails via the Proof-Point
process.    12 months from the Commencement Date   

$1000 per month

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

R-C.2    Desktop Image Management    Desktop SOE : development and maintenance
services.    12 months from the Commencement Date    $150 per person / per hour
R-C.3    Desktop Patching    Routine security patching of SOE/Desktop images.   
12 months from the Commencement Date    $500 per month R-C.4    Phone Support   
Provision of 2nd level support services for Cisco IP phone systems at the Rank
offices in Auckland, New Zealand and Sydney, Australia.    12 months from the
Commencement Date    $150 per person / per hour R-C.5    WAN administration   
AT&T network circuit administration (circuits to A/NZ from LDC).    12 months
from the Commencement Date   

$150 per person / per hour

 

Plus pass through of actual third party costs incurred in providing the service.

R-C.6    MS Tenant administration   

Management of the Microsoft tenant in use by Rank (rankgroup.co.nz) and
integration to the PEI tenant(s), including :

 

•  Sharepoint Access

 

•  Collaboration tools

 

•  Identity & Presence

 

•  Hosting and administration of the Rank Domain Controller (in Lincolnshire
Data Centre

   12 months from the Commencement Date    $1000 per month R-C.7    IT Migration
Services    Project services to manage and execute the extraction of IT
operations from the PEI managed environment(s) and enable Rank to terminate the
IT related services in this Section R-C.    12 months from the Commencement Date
   $150 per person / per hour



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

R-C.8    IT Consulting Services   

Provision of advice, guidance and recommendations on new services or technical
solutions related to applications and infrastructure, etc.

 

Provision of this Service is subject to availability of internal resource within
PEI and agreement between the Parties.

   12 months from the Commencement Date    $200 per person / per hour



--------------------------------------------------------------------------------

Section R-D: Office Space

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

R-D.1    Lake Forest Office Space   

Provision of office space to all Rank Group North America employees at 1900 W.
Field Court, Lake Forest IL 60045, United States (the “Lake Forest Office”).

 

For the avoidance of doubt each Rank Group North America employee will be
entitled to continue to occupy their respective existing personal offices at the
Lake Forest Office as at the Commencement Date for the duration of the Term.

   24 months from the Commencement Date    Nil

EXHIBIT C

Service Coordinators

To be designated in writing from time to time by each Party.